Latimer, Judge
(concurring in part and dissenting in part) :
I concur with the author Judge on both issues. However, in view of the fact that the accused stands convicted of two offenses which carry a maximum sentence of one year with accessories, including a punitive discharge; that the court-martial considered three prior convictions for absentee offenses; and that the approved sentence is confinement at hard labor for two months with partial forfeitures and a bad-conduct discharge suspended, prejudice is insignificant. I would, therefore, disapprove the findings on Charge II but affirm the other findings and sentence.